United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3449
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Reginald Jones,                         *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: April 2, 2003

                              Filed: April 7, 2003
                                   ___________

Before LOKEN,1 Chief Judge, BOWMAN, and WOLLMAN, Circuit Judges.
                              ___________

PER CURIAM.

      Federal inmate Reginald Jones challenges the district court’s2 denial of his
postjudgment motion seeking to dismiss his indictment. Having reviewed the record,
we conclude that relief is not available at this time under Fed. R. Crim P. 12(b)(2).



      1
       The Honorable James B. Loken became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2003.
      2
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
See United States v. Patton, 309 F.3d 1093 (8th Cir. 2002) (per curiam).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-